
	

115 HR 4925 : FRA Safety Data Improvement Act
U.S. House of Representatives
2018-04-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS2d Session
		H. R. 4925
		IN THE SENATE OF THE UNITED STATES
		April 11, 2018Received; read twice and referred to the Committee on Commerce, Science, and TransportationAN ACT
		To require the Administrator of the Federal Railroad Administration to implement certain
			 recommendations for management and collection of railroad safety data.
	
	
 1.Short titleThis Act may be cited as the FRA Safety Data Improvement Act. 2.Recommendations for management and collection of railroad safety data (a)In generalThe Administrator of the Federal Railroad Administration shall develop a plan, and a timeline to carry out such plan, to implement the recommendations from the Inspector General Report No. ST2017045 of the Department of Transportation, issued on May 3, 2017, to the greatest extent possible, to improve the Federal Railroad Administration’s management and collection of railroad safety data.
			(b)Implementation
 (1)In generalNot later than 180 days after date of enactment of this Act, the Administrator shall submit the plan and timeline developed under subsection (a) to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate.
 (2)ReportThe Administrator shall report annually to the committees on the implementation of such plan until implementation is complete.
 3.No additional funds authorizedNo additional funds are authorized to carry out the requirements of this Act. Such requirements shall be carried out using amounts otherwise authorized.
		
	Passed the House of Representatives April 10, 2018.Karen L. Haas,Clerk.
